UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-13647 DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 73-1356520 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 5330 East 31st Street, Tulsa, Oklahoma74135 (Address of principal executive offices and zip code) Registrant’s telephone number, including area code:(918) 660-7700 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesXNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerAccelerated filerXNon-accelerated filerSmaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesNoX The number of shares outstanding of the registrant’s Common Stock as ofJuly 30, 2010 was 28,682,873. DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. FORM 10-Q CONTENTS Page PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (UNAUDITED) 4 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 27 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 39 ITEM 4. CONTROLS AND PROCEDURES 40 PART II -OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 40 ITEM 1A. RISK FACTORS 41 ITEM 6. EXHIBITS 43 SIGNATURES 45 INDEX TO EXHIBITS 46 FACTORS AFFECTING FORWARD-LOOKING STATEMENTS This report contains “forward-looking statements” about our expectations, plans and performance, including those under “Management’s Discussion and Analysis of Financial Condition and Results of Operations - Outlook for 2010” and “Liquidity and Capital Resources.”These statements use such words as “may,” “will,” “expect,” “believe,” “intend,” “should,” “could,” “anticipate,” “estimate,” “forecast,” “project,” “plan” and similar expressions.These statements do not guarantee future performance and Dollar Thrifty Automotive Group, Inc. assumes no obligation to update them.Risks and uncertainties that could materially affect future results include: · the impact of our pending acquisition by Hertz Global Holdings, Inc. (“Hertz”) or developments involving the proposed transaction or related matters, including, among other things, diversion of management’s attention from day-to-day operations, a loss of key personnel, disruption of our operations, an inability to obtain regulatory and stockholder approvals on the terms and schedule contemplated, and the impact of pendingor future litigation relating to the proposed transaction; · the impact of persistent pricing and demand pressures, particularly in light of the continuing volatility in the global financial and credit markets and concerns about global economic prospects and the timing and strength of a recovery, and whether consumer confidence and spending levels will continue to improve; · whether ongoing governmental and regulatory initiatives in the United States and elsewhere to stimulate economic growth will be successful; · the impact of pricing and other actions by competitors, particularly as they increase fleet sizes in anticipation of seasonal activity; 2 · our ability to manage our fleet mix to match demand and meet our target for vehicle depreciation costs, particularly in light of the significant increase in the level of risk vehicles (i.e., those vehicles not acquired through a guaranteed residual value program) in our fleet and our exposure to the used vehicle market; · the cost and other terms of acquiring and disposing of automobiles and the impact of conditions in the used vehicle market on our vehicle cost and our ability to reduce our fleet capacity as and when projected by our plans; · the timing and strength of a recovery in the U.S. automotive industry, particularly in light of our dependence on vehicle supply from U.S. automotive manufacturers; · the effectiveness of actions we take to manage costs and liquidity; · our ability to obtain cost-effective financing as needed (including replacement of asset backed notes and other indebtedness as it comes due) without unduly restricting operational flexibility; · our ability to comply with financial covenants or to obtain necessary amendments or waivers, and the impact of the terms of any required amendments or waivers, such as potential reductions in lender commitments; · our ability to manage the consequences under our financing agreements of an event of bankruptcy with respect to any of the monoline insurers that provide credit support for our asset backed financing structures (each, a “Monoline”); · the potential for significant cash tax payments in 2010 as a result of the reduction in our fleet size, our use of bonus depreciation methods and the resulting impact of our inability to defer gains on the disposition of our vehicles under our like-kind exchange program; · airline travel patterns, including disruptions or reductions in air travel resulting from airline bankruptcies, industry consolidation, capacity reductions and pricing actions or other events; · local market conditions where we and our franchisees do business, including whether franchisees will continue to have access to capital as needed; · volatility in gasoline prices; · access to reservation distribution channels; · disruptions in the operation or development of information and communication systems that we rely on, including those relating to methods of payment; · the cost of regulatory compliance, costs and other effects of potential future initiatives, including those directed at climate change and its effects, and the costs and outcome of pending litigation; and · the impact of natural and man-made catastrophes and terrorism. 3 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Dollar Thrifty Automotive Group, Inc.: We have reviewed the accompanying condensed consolidated balance sheet of Dollar Thrifty Automotive Group, Inc. and subsidiaries (the “Company”) as of June 30, 2010, and the related condensed consolidated statements of income for the three-month and six-month periods ended June 30, 2010 and 2009, and cash flows for the six-month periods ended June 30, 2010 and 2009.These interim financial statements are the responsibility of the Company’s management. We conducted our reviews in accordance with the standards of the Public Company Accounting Oversight Board (United States).A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters.It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole.Accordingly, we do not express such an opinion. Based on our reviews, we are not aware of any material modifications that should be made to such condensed consolidated interim financial statements for them to be in conformity with accounting principles generally accepted in the United States of America. We have previously audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheet of Dollar Thrifty Automotive Group, Inc. and subsidiaries as of December 31, 2009, and the related consolidated statements of operations, stockholders’ equity and comprehensive income and cash flows for the year then ended (not presented herein); and in our report dated March 4, 2010, we expressed an unqualified opinion on those consolidated financial statements.In our opinion, the information set forth in the accompanying condensed consolidated balance sheet as of December 31, 2009 is fairly stated, in all material respects, in relation to the consolidated balance sheet from which it has been derived. /s/ DELOITTE & TOUCHE LLP Tulsa, Oklahoma August 3, 2010 4 DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME THREE MONTHS AND SIX MONTHS ENDED JUNE 30, 2 (In Thousands Except Per Share Data) Three Months Six Months Ended June 30, Ended June 30, (Unaudited) REVENUES: Vehicle rentals $ Other Total revenues COSTS AND EXPENSES: Direct vehicle and operating Vehicle depreciation and lease charges, net Selling, general and administrative Interest expense, net of interest income of $262, $1,389, $493 and $4,723,respectively Long-lived asset impairment - Total costs and expenses (Increase) decrease in fair value of derivatives ) INCOME BEFORE INCOME TAXES INCOME TAX EXPENSE NET INCOME $ BASIC EARNINGS PER SHARE $ DILUTED EARNINGS PER SHARE $ See notes to condensed consolidated financial statements. 5 DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS JUNE 30, 2, 2009 (In Thousands Except Share and Per Share Data) June 30, December 31, ASSETS: (Unaudited) Cash and cash equivalents $ $ Cash and cash equivalents-required minimum balance Restricted cash and investments Receivables, net Prepaid expenses and other assets Revenue-earning vehicles, net Property and equipment, net Income taxes receivable - Intangible assets, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES: Accounts payable $ $ Accrued liabilities Income taxes payable - Deferred income tax liability Vehicle insurance reserves Debt and other obligations Total liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY: Preferred stock, $.01 par value: Authorized 10,000,000 shares; none outstanding - - Common stock, $.01 par value: Authorized 50,000,000 shares; 35,107,926 and 34,951,351 issued, respectively, and 28,682,373 and 28,536,445 outstanding, respectively Additional capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Treasury stock, at cost (6,425,553 and 6,414,906 shares, respectively) ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See notes to condensed consolidated financial statements. 6 DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS SIX MONTHS ENDED JUNE 30, 2 (In Thousands) Six Months Ended June 30, (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation: Vehicle depreciation Non-vehicle depreciation Net gains from disposition of revenue-earning vehicles ) ) Amortization Performance share incentive, stock option and restricted stock plans Interest income earned on restricted cash and investments ) ) Long-lived asset impairment Provision for (recovery of) losses on receivables ) Deferred income taxes ) ) Change in fair value of derivatives ) ) Change in assets and liabilities: Income taxes payable/receivable ) Receivables ) Prepaid expenses and other assets ) Accounts payable ) Accrued liabilities Vehicle insurance reserves ) Other ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Revenue-earning vehicles: Purchases ) ) Proceeds from sales Change in cash and cash equivalents - required minimum balance - ) Net change in restricted cash and investments Property, equipment and software: Purchases ) ) Proceeds from sales 86 Acquisition of businesses, net of cash acquired - (8 ) Net cash provided by (used in) investing activities ) (Continued) 7 DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS SIX MONTHS ENDED JUNE 30, 2 (In Thousands) Six Months Ended June 30, (Unaudited) CASH FLOWS FROM FINANCING ACTIVITIES: Debt and other obligations: Proceeds from vehicle debt and other obligations Payments of vehicle debt and other obligations ) ) Payments of non-vehicle debt ) ) Issuance of common shares 1 Excess tax benefit on share-based awards ) - Financing issue costs ) ) Net cash used in financing activities ) ) CHANGE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS: Beginning of period End of period $ $ See notes to condensed consolidated financial statements, including Note 14 for supplemental cash flow information. 8 DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SIX MONTHS ENDED JUNE 30, 2 (Unaudited) 1. BASIS OF PRESENTATION AND SIGNIFICANT ACCOUNTING POLICIES The accompanying condensed consolidated financial statements include the accounts of Dollar Thrifty Automotive Group, Inc. (“DTG”) and its subsidiaries.DTG’s significant wholly owned subsidiaries include DTG Operations, Inc., Thrifty, Inc., Dollar Rent A Car, Inc., Rental Car Finance Corp. (“RCFC”) and Dollar Thrifty Funding Corp.Thrifty, Inc. is the parent company of Thrifty Rent-A-Car System, Inc., which is the parent company of Dollar Thrifty Automotive Group Canada Inc. (“DTG Canada”).The term the “Company” is used to refer to DTG and subsidiaries, individually or collectively, as the context may require. The accounting policies set forth in Item 8 - Note 1 of notes to the consolidated financial statements contained in DTG’s Annual Report on Form 10-K for the year ended December 31, 2009, filed with the Securities and Exchange Commission on March 4, 2010, have been followed in preparing the accompanying condensed consolidated financial statements. The condensed consolidated financial statements and notes thereto for interim periods included hereinhave notbeen audited by an independent registered public accounting firm.The condensed consolidated financial statements and notes thereto have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements.In the Company’sopinion, it made all adjustments (which include only normal recurring adjustments) necessary for a fair presentation of the results of operations for the interim periods presented.Results for interim periods are not necessarily indicative of results for a full year. 2. CASH AND INVESTMENTS Cash and Cash Equivalents – Cash and cash equivalents include cash on hand and on deposit, including highly liquid investments with initial maturities of three months or less. Cash and Cash Equivalents – Required Minimum Balance – In 2009, the Company amended its senior secured credit facilities (the “Senior Secured Credit Facilities”).Under the terms of this amendment, the Company is required to maintain a minimum of $100 million at all times with $60 million in separate accounts with the collateral agent pledged to secure payment of amounts outstanding under the Term Loan and letters of credit issued under the Revolving Credit Facility (each as hereinafter defined).Due to the minimum cash requirement covenant, the Company is required to separately identify the $100 million of cash on the face of the Condensed Consolidated Balance Sheet. These funds are primarily held in highly rated money market funds with investments primarily in government and corporate obligations. Restricted Cash and Investments – Restricted cash and investments are restricted for the acquisition of vehicles and other specified uses under the rental car asset backed note indenture and other agreements.A portion of these funds is restricted due to the like-kind exchange tax program for deferred tax gains on eligible vehicle remarketing.These funds are primarily held in highly rated money market funds with investments primarily in government and corporate obligations.Restricted cash and investments are excluded from Cash and Cash Equivalents. 9 3. SHARE-BASED PAYMENT PLANS Long-Term Incentive Plan At June 30, 2010, the Company’s common stock authorized for issuance under the long-term incentive plan (“LTIP”) for employees and non-employee directors was 2,976,284 shares.The Company has 467,100 shares available for future LTIP awards at June 30, 2010 after reserving for the maximum potential shares that could be awarded under existing LTIP grants.The Company issues new shares of remaining authorized common stock to satisfy LTIP awards. Compensation cost for performance shares, non-qualified option rights and restricted stock awards is recognized based on the fair value of the awards granted at the grant-date and is amortized to compensation expense on a straight-line basis over the requisite service periods of the stock awards, which are generally the vesting periods.The Company recognized compensation costs of $1.7 million and $2.4 million during the three and six months ended June 30, 2010, respectively, and $1.2 million and $2.3 million during the threeand six months ended June 30, 2009, respectively, for such awards.The total income tax benefit recognized in the statements of income for share-based compensation payments was $0.7 million and $1.0 million for the three and six months ended June 30, 2010, respectively, and $0.5 million and $1.4 million for the three and six months ended June 30, 2009, respectively. Option Rights Plan – Under the LTIP, the Human Resources and Compensation Committee may grant non-qualified option rights to key employees and non-employee directors. The Company recognized $0.4 million and $0.8 million in compensation costs (included in the $1.7 million and $2.4 million discussed above) for the three and six months ended June 30, 2010, respectively, and $0.4 million and $1.3 million (included in the $1.2 million and $2.3 million discussed above) for the three and six months ended June 30, 2009, respectively.No awards were granted in 2010.The Black-Scholes option valuation model was used to estimate the fair value of the options at the date of the grant.The assumptions used to calculate compensation expense relating to the stock option awards granted during 2009 were as follows: weighted-average expected life of the awards of five years, volatility factor of 80.24%, risk-free rate of 2.36% and no dividend payments.The weighted average grant-date fair value of these options was $2.97.The options vest in installments over three years with 20% exercisable in each of 2010 and 2011 and the remaining 60% exercisable in 2012.Expense is recognized over the service period which is the vesting period.Unrecognized expense remaining at June 30, 2010 and 2009 for the options issued is $2.0 million and $3.6 million, respectively. 10 The following table sets forth the non-qualified option rights activity under the LTIP for the six months ended June 30, 2010: Weighted- Weighted- Average Aggregate Number of Average Remaining Intrinsic Shares Exercise Contractual Value (In Thousands) Price Term (In Thousands) Outstanding at January 1, 2010 $ $ Granted - - Exercised ) Canceled - - Outstanding at June 30, 2010 $ $ Fully vested options at: June 30, 2010 $ $ Outstanding options at June 30, 2010 expected to vest $ $ The total intrinsic value of options exercised during the three and six months ended June 30, 2010 was $0.9 million and $1.5 million, respectively.Total cash received for non-qualified option rights exercised during the three and six months ended June 30, 2010 totaled $0.8 million and $2.1 million, respectively.No options were exercised during the three and six months ended June 30, 2009. The Company deems a tax benefit to be realized when the benefit provides incremental benefit by reducing current taxes payable that it otherwise would have had to pay absent the share-based compensation deduction (the “with-and-without” approach).Under this approach, share-based compensation deductions are, effectively, always considered last to be realized.The Company realized $0.6 million and $0.8 million in tax benefits for the options exercised during the three and six months ended June 30, 2010, respectively. The following table summarizes information regarding fixed non-qualified option rights that were outstanding at June 30, 2010: Options Outstanding Options Exercisable Weighted-Average Weighted- Weighted- Range of Number Remaining Average Number Average Exercise Outstanding Contractual Life Exercise Exercisable Exercise Prices (In Thousands) (In Years) Price (In Thousands) Price $0.77 - $0.97 $ $ $4.44 - $11.45 $13.98 - $24.38 91 $0.77 - $24.38 $ $ Performance Shares – Performance shares have historically been granted to Company officers and certain key employees on an annual basis, although no performance shares were granted in 2010 or 2009.The Company granted performance shares in 2008 that established a target number of shares that will vest at the end of the three year requisite service period following the grant date.The number of performance shares ultimately earned under a grant will range from zero to 200% of the target award, depending on the level of corporate performance over each of the three years in the performance period.The maximum number of performance shares that may be granted under the LTIP during any year to any participant is 160,000 common shares. 11 The Company recognized $1.2 million and $1.4 million in compensation costs (included in the $1.7 million and $2.4 million discussed above) for the three and six months ended June 30, 2010, respectively, and $0.4 million and $0.5 million (included in the $1.2 million and $2.3 million discussed above) for the three and six months ended June 30, 2009, respectively. In March 2010, 33,000 performance shares, net of forfeitures, from the 2007 grant earned from January 1, 2007 through December 31, 2009 vested, with a total value to the recipients of approximately $1.5 million.The Company withheld approximately 11,000 of these shares for the payment of taxes owed by the recipients, and designated the shares withheld as treasury shares.In March 2009, 61,000 performance shares, net of forfeitures, from the 2006 grant earned from January 1, 2006 through December 31, 2008 vested, in addition to approximately 3,000 shares vested under the 2007 grant of performance shares for certain participants pursuant to separation or retirement arrangement.These vested grants were settled through the issuance of common stock totaling approximately $0.1 million. The following table presents the status of the Company’s nonvested performance shares as of June 30, 2010 and any changes during the six months ended June 30, 2010: Weighted-Average Shares Grant-Date Nonvested Shares (In Thousands) Fair Value Nonvested at January 1, 2010 $ Granted - - Vested ) Forfeited ) Nonvested at June 30, 2010 97 $ At June 30, 2010, the total compensation cost related to nonvested performance share awards not yet recognized is estimated at approximately $0.3 million, depending upon the Company’s performance against targets specified in the performance share agreement.This estimated compensation cost is expected to be recognized over the remaining six months of 2010.Values of the performance shares earned will be recognized as compensation expense over the requisite service period.The total intrinsic value of vested and issued performance shares during the six months ended June 30, 2010 and 2009 was $1.0 million and $0.1 million, respectively. Restricted Stock Units – Under the LTIP, the Company may grant restricted stock units to key employees and non-employee directors.The Company recognized $0.1 million and $0.2 million in compensation costs (included in the $1.7 million and $2.4 million discussed above) for the three and six months ended June 30, 2010, respectively, and $0.4 million and $0.5 million (included in the $1.2 million and $2.3 million discussed above) for the three and six months ended June 30, 2009, respectively.These grants generally vest at the end of the fiscal year in which the grants were made.The grant-date fair value of the award is based on the closing market price of the Company’s common shares at the date of grant.In January 2010, non-employee directors were granted 17,800 shares with a grant-date fair value of $25.28 per share that fully vest on December 31, 2010.In January 2009, the Company granted 95,812 shares with a grant-date fair value of $1.23 per share and granted 56,910 shares that had the right to receive cash payments at the settlement date price.The grants fully vested on December 31, 2009.An employee director was also granted 50,000 shares in May 2009 with a grant-date fair value of $4.44 per share, that vest in installments over three years with 20% vesting in each of 2010 and 2011 and the remaining 60% vesting in 2012.At June 30, 2010, the total compensation cost related to nonvested restricted stock unit awards not yet recognized is approximately $0.4 million, which is expected to be recognized on a straight-line basisover the vesting period of the restricted stock units. 12 The following table presents the status of the Company’s nonvested restricted stock units as of June 30, 2010 and changes during the six months ended June 30, 2010: Weighted-Average Shares Grant-Date Nonvested Shares (In Thousands) Fair Value Nonvested at January 1, 2010 94 $ Granted 18 Vested ) ) Forfeited - - Nonvested at June 30, 2010 98 $ 4. VEHICLE DEPRECIATION AND LEASE CHARGES, NET Vehicle depreciation and lease charges include the following (in thousands): Three Months Six Months Ended June 30, Ended June 30, Depreciation of revenue-earning vehicles $ Net gains from disposal of revenue-earning vehicles ) Rents paid for vehicles leased 15 33 $ 5. EARNINGS PER SHARE Basic earnings per share is computed by dividing net income (loss) by the weighted average number of common shares outstanding during the period.Diluted earnings per share is based on the combined weighted average number of common shares and dilutive potential common shares outstanding which include, where appropriate, the assumed exercise of options.In computing diluted earnings per share, the Company utilizes the treasury stock method. 13 The computation of weighted average common and common equivalent shares used in the calculation of basic and diluted earnings per share (“EPS”) is shown below (in thousands, except share and per share data): Three Months Six Months Ended June 30, Ended June 30, Net income $ Basic EPS: Weighted average common shares Basic EPS $ Diluted EPS: Weighted average common shares Shares contingently issuable: Stock options Performance awards Employee compensation shares deferred Director compensation shares deferred Shares applicable to diluted Diluted EPS $ For the three and six months ended June 30, 2010, all options to purchase shares of common stock were included in the computation of diluted earnings per share because no exercise price was greater than the average market price of the common shares. For the three and six months ended June 30, 2009, outstanding common stock equivalents that were anti-dilutive and therefore excluded from the computation of diluted EPS totaled 433,161 and 621,505, respectively. 6. RECEIVABLES Receivables consist of the following (in thousands): June 30, December 31, Trade accounts receivable and other $ $ Vehicle manufacturer receivables Car sales receivable Less:Allowance for doubtful accounts ) ) $ $ 14 Trade accounts receivable and other include primarily amounts due from rental customers, franchisees and tour operators arising from billings under standard credit terms for services provided in the normal course of business. Vehicle manufacturer receivables include primarily amounts due under guaranteed residual, buyback and Non-Program Vehicle (hereinafter defined) incentive programs, which are paid according to contract terms and are generally received within 60 days.This receivable does not include expected payments on Program Vehicles (hereinafter defined) remaining in inventory as those residual value guarantee obligations are not triggered until the vehicles are sold. Car sales receivable include primarily amounts due from car sale auctions for the sale of both Program Vehicles and Non-Program Vehicles.Vehicles purchased by vehicle rental companies under programs where either the rate of depreciation or the residual value is guaranteed by the manufacturer are referred to as “Program Vehicles.”Vehicles not purchased under these programs and for which rental companies therefore bear residual value risk are referred to as “Non-Program Vehicles” or “risk vehicles.” Allowance for doubtful accounts represents potentially uncollectible amounts owed to the Company from franchisees, tour operators, corporate account customers and others. 7. DEBT AND OTHER OBLIGATIONS Debt and other obligations as of June 30, 2010 and December 31, 2009 consist of the following (in thousands): June 30, December 31, Vehicle debt and other obligations Asset backed medium term notes: Series 2007-1 notes (matures July 2012) $ $ Series 2006-1 notes (matures May 2011) Series 2005-1 notes (matured June 2010) - Discounts on asset backed medium term notes - (5 ) Asset backed medium term notes, net of discount Series 2010-1 variable funding note (matures September 2012) - CAD Series 2010-1 Note (Canadian fleet financing) - Limited partner interest in limited partnership (Canadian fleet financing) - Total vehicle debt and other obligations Non-vehicle debt Term Loan Total non-vehicle debt Total debt and other obligations $ $ The Series 2006-1 notes and the Series 2007-1 notes will begin scheduled amortization in December 2010 andFebruary 2012, respectively, and each will amortize over a six-month period.The $400 million Series 2005-1 notes began scheduled amortization in January of 2010 and were paid in full as of June 30, 2010. 15 In April 2010, RCFC completed a $200 million asset backed variable funding note facility (the “Series 2010-1 VFN”) which may be repaid and redrawn in whole or in part at any time during the Series 2010-1 VFN’s two-year revolving period.Upon issuance, the Series 2010-1 VFN was fully drawn at $200 million.At the end of the revolving period, the then-outstanding principal amount of the Series 2010-1 VFN will be repaid monthly over a six-month period, beginning in April 2012, with the final payment in September 2012.The Series 2010-1 VFN bears interest at a spread of 275 basis points above the weighted-average commercial paper rate offered by the commercial paper conduit purchaser or purchasers from time to time funding advances under the Series 2010-1 VFN, or at 475 basis points over the affiliated bank’s base rate or a Eurodollar rate in the event that the conduit purchaser is not at such time funding amounts outstanding under the Series 2010-1 VFN.The 2010-1 VFN has a facility fee commitment rate of up to 1.5% per annum on any unused portion of the facility. In April 2010, RCFC entered into an interest rate cap agreement for a term of 30 months with a notional amount of $200 million to limit the Series 2010-1 VFN’s floating rate to a maximum of 5%. In May 2010, the Company completed a new CAD $150 million Canadian fleet securitization program. This program has a term of one year and requires a program fee of 225 basis points above the weighted-average commercial paper rate offered by the purchaser or purchasers and a utilization fee of 100 basis points on the unused program amount.In connection with the new Canadian fleet securitization program, the Company paid off the remaining outstanding principal balance under the limited partner interest in limited partnership. In June 2010, RCFC completed a $300 million asset backed variable funding note facility (the “Series 2010-2 VFN”), which may be drawn and repaid from time to time in whole or in part at any time during the Series 2010-2 VFN’s three-year revolving period.The Series 2010-2 VFN was undrawn at June 30, 2010.At the end of the revolving period, the then-outstanding principal amount of the Series 2010-2 VFN will be repaid monthly over a six-month period, beginning in July 2013, with the final payment in December 2013.The Series 2010-2 VFN bears interest at a spread of 375 basis points above one-month LIBOR when drawn.The 2010-2 VFN has a facility fee commitment rate of up to 1.5% per annum on any unused portion of the facility. In June 2010, in connection with the completion of the Series 2010-2 VFN, RCFC entered into an interest rate cap agreement for a term of 42 months with a notional amount of $300 million to limit the Series 2010-2 VFN’s floating rate to a maximum of 5%. In both March and June 2010, the Company made its minimum quarterly principal payments of $2.5 million under the Term Loan. The Company will continue to make minimum quarterly principal payments of $2.5 million through the maturity of the Term Loan in June 2013, when the remaining balance will be paid in full. The Series 2006-1 notes and Series 2007-1 notes are insured by Ambac Assurance Corporation and Financial Guaranty Insurance Company, respectively. 8. DERIVATIVE FINANCIAL INSTRUMENTS The Company is exposed to market risks, such as changes in interest rates.Consequently, the Company manages the financial exposure as part of its risk management program, by striving to reduce the potentially adverse effects that the volatility of the financial markets may have on the Company’s operating results.The Company has used interest rate swap agreements for each related asset backed medium term note issuance in 2006 and 2007, to effectively convert variable interest rates on a total of $1.1 billion in asset backed medium term notes to fixed interest rates.These swaps have termination dates through July 2012.The Company has also used interest rate cap agreements for its 2010-1 and 2010-2 asset backed variable funding notes, to effectively limit the variable interest rates on a total of $500 million in asset backed variable funding notes.These caps have termination dates through December 2013. 16 The fair value of derivatives outstanding at June 30, 2010 and December 31, 2009 are as follows (in thousands): Fair Values of Derivative Instruments Asset Derivatives Liability Derivatives June 30, December 31, June 30, December 31, Balance Sheet Location Fair Value Balance Sheet Location Fair Value Balance Sheet Location Fair Value Balance Sheet Location Fair Value Derivatives designated as hedging instruments Interest rate contracts Prepaid expenses and other assets $ Prepaid expenses and other assets $
